Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Status of Application
1.	Claims 14, 18-19, 21-22, 24, 26, and 29-34 are currently pending.  Claims 1-13, 15-17, 20, 23, 25, and 27-28 have been cancelled.  Claims 14, 21, and 29 have been amended.  Claims 14, 18-19, 21-22, 24, 26, and 29-34 are examined on the merits within.

Withdrawn Rejections
2.	Applicants’ arguments, filed 23 October 2020, with respect to the claim objections have been fully considered and are persuasive.  The objection to claim 14 has been withdrawn in view of the claim amendment.  The 35 U.S.C. 112(b) Rejections have been withdrawn in view of the claim amendments.  The 35 U.S.C. 103 Rejections over claims 14, 18-19, 21-22, 24, and 26-27 have been withdrawn in view of the claim amendments. The 35 U.S.C. 103 Rejections over claims 29-34 have been modified in view of the amendments. 

New Rejections
Claim Rejections – 35 U.S.C. 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 29-32 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Syntex Corp (GB 1051693).
	Syntex Corp teaches the compound of Formula A 
    PNG
    media_image1.png
    149
    211
    media_image1.png
    Greyscale
wherein X can be hydrogen, R1 can be hydrogen and T can be hydrogen.  See page 1. The compounds represented by Formula A are powerful progestational agents with anti-estrogenic properties.  When applied topically, the compounds are useful in treating acne.  See page 2. 
	Since Syntex Corp teaches CH2P4 and teaches applying the compound in the same manner as claimed, i.e., topically, to a subject suffering the same condition as claimed, i.e., acne, the compound should function in the same manner, decrease or reverse gain of skin pigmentation in a dose dependent manner.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  It is well within the purview of the skilled artisan that function of a compound is dependent on dose.   Since the compound is applied topically a carrier must be present.  Syntex Corp does not mention the presence of a skin bleaching agent. 
	
5.	Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Syntex Corp (GB 1051693) as applied to claims 29-32 and 34 above and further in view of Verdier-Sevrain et al. (Exp. Derm. 2006).
	Syntex Corp do not teach a sun blocking agent. 
	Verdier-Sevrain et al. teach that estrogens have a profound influence on skin, including a role in skin aging.  See abstract.  Estrogens regulate skin pigmentation.  See page 85. An increase in skin pigmentation due to an increase in ovarian and/or pituitary hormones is common during pregnancy.  See page 85.
	Since Verdier-Sevrain et al. teach that sun exposure is the main risk factor for skin dyspigmentation (See page 85), it would have been well within the purview of the skilled artisan to formulate the topical composition of Syntex Corp as a sunscreen lotion or to add sun-blocking agents depending on the desired use. 

Response to Arguments
	Applicants’ arguments filed 23 October 2020 have been fully considered but they are not persuasive.
6.	Applicants argued, “The rejection is based on impermissible hindsight reconstruction.  Of the hundreds of thousands of possible compounds there is no indicator to a person to pick CH2P4 from the laundry list. The amended claims operate from a different mechanism then Verdier-Sevrain. None of the cited references teach dose dependent manner.” 
	In response to applicants’ argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). It is not through hindsight reconstruction but through the specific options taught by Syntex Corp that arrived at CH2P4. The Examiner also directs attention to Merck &Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Circ. 1989), which states with regards to its more than 1200 combinations: that the prior art “discloses a multitude of effective combinations does not render any particular formulation less obvious. This is especially true because the claimed composition is used for the identical purpose taught by the prior art.” With regards to dose-dependent manner, Syntex Corp teaches application of the same compound, in the same manner, to a patient with the same ailment.  Thus the composition should behave in the same manner, i.e., dose dependent.  In addition, it is well within the purview of the skilled artisan that function of a compound is dependent on dose.  With regards to the prior art of Verdier-Sevrain, the new rejection makes obvious the use of CH2P4 in combination with a sun-blocking agent.
	Thus this rejection is maintained.

Conclusion
7.	Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 

Correspondence
8.	No claims are allowed at this time.	
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434.  The examiner can normally be reached on Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 
/JESSICA WORSHAM/
Primary Examiner, Art Unit 1615